Harwood, J.,
dissents and votes to reverse the judgment and to order a new trial, with the following memorandum, in which Sullivan, J., concurs. Because I conclude that prejudicial evidence which was erroneously received over strenuous objection worked to deprive the defendant of a fair trial, I dissent and vote to reverse the judgment appealed from and to grant the defendant a new trial.
The defendant was charged with simple, albeit knowing, possession of a quantity of cocaine (Penal Law § 220.16 [12]) and a quantity of marihuana (Penal Law § 221.05) which were found in an automobile occupied by the defendant and by a passenger who escaped the scene and was never apprehended. In making their case, the People relied on the presumption of "knowing” possession contained in Penal Law § 220.25 (1). They also relied on testimony, admitted over vigorous objection by the defense counsel, that at the time of his arrest, the defendant was wearing a "beeper”. Moreover, the People were permitted, over equally vigorous objection, to call as an "expert” a police officer who testified that, based on his experi*523ence with drug-related arrests, "[b]eepers are used often by people involved with crack for different businesses”, testimony that was tailored with reference to the defendant’s prior objections so as to avoid mention of such words as "sell” or "sales”. And although, when the defense counsel again objected, the court ruled "[a]ll right, strike out for different businesses”, the unduly prejudicial impact of this irrelevant evidence remained.
I recognize that where, unlike here, a person is charged with possession with intent to sell (see, Penal Law § 220.16 [1]), evidence concerning items found on a defendant’s person such as large amounts of cash (see, People v Jones, 138 AD2d 405; People v Milom, 75 AD2d 68), or, "similarly”, a beeper used "in the business of drug dealing to keep in touch with his customers and suppliers” (People v Calada, 154 AD2d 700, 701) is probative of a defendant’s "intent” to "sell” (People v Jones, supra; People v Milom, supra; People v Calada, supra). However, the prejudicial and irrelevant suggestion that a defendant is involved with the sale of illicit drugs as a "business” would not be admissible where that defendant is charged with a "knowing” but single illegal sale of a drug (see, Penal Law § 220.39; see also, People v Valderama, 161 AD2d 820; People v Jones, 62 AD2d 356; cf., People v Jones, supra). I am thus at a loss to understand how that evidence is admissible in this simple possession case, notwithstanding the majority’s conclusion that the evidence is probative on the issues of "knowledge” (but see, People v Morales, 133 AD2d 90; People v Brown, 71 AD2d 918) and "dominion and control”. Indeed, while a notebook found in a defendant’s room and linked by a handwriting expert to the defendant is relevant to establish a connection between that defendant and the room where the notebook and illicit drugs were found (see, People v Satiro, 72 NY2d 821), I disagree with the majority’s implicit finding that a defendant’s possession of a beeper "similarly” establishes a connection between that defendant and drugs found near him.
The only "probative” value of the testimony concerning the beeper recovered from the defendant’s person is to suggest that the defendant was engaged in the business of selling drugs (see, People v Calada, supra), i.e., that he had committed uncharged crimes and thus had a propensity to commit a simple "knowing” possession. Such evidence long has been held to be legally irrelevant (see, People v Jones, supra, 62 AD2d 356; cf., People v Molineux, 168 NY 264), and "where the charge [is] drug possession and not drug sale, the error [of admitting the testimony is] particularly prejudicial” (People v *524Morales, supra, at 91). The addition of a veneer of expertise so as to "scientifically” establish a relationship between those who use beepers and those who are "involved” with drugs without establishing any connection whatsoever to the drugs which are the subject of the indictment only compounded this error. In a case which already rests largely on presumed rather than proven facts (cf, Penal Law § 220.25 [1]), I cannot regard these "particularly prejudicial” errors as harmless (see, e.g., People v Morales, supra) and thus conclude, without reaching the other issues of error raised by the defendant, that he is entitled to a new trial.